United States Court of Appeals
                       For the First Circuit

No. 00-1234, 00-1342, 00-1343, 00-1344, 00-1345, 00-1399, 00-1400, 00-
1401, 00-1402, 00-1403, 00-1404

                     UNITED STATES OF AMERICA,

                        Plaintiff, Appellee,

                                  v.

                     WILLIAM M. DAVIS, et al.,

                        Defendant, Appellee.
                        ________________________

                ASHLAND, INC., et al., Appellant.


                            ERRATA SHEET

     The opinion of this court issued on August 17, 2001, is amended
as follows:

     On the cover sheets of Volumes I and II, the following should be
added as a fourth paragraph under listed counsel:

     Mark O. Denehy, Joseph Avanzato, and Adler Pollock & Sheehan P.C.,
on the brief for appellees BASF Corporation, CNA Holdings, Inc., Dorr-
Oliver Incorporated; Englehard Corporation, Johnson & Johnson, Lucent
Technologies, Inc., Mine Safety Appliances Company, Ortho Diagnostics
Systems, Inc., Ortho Pharmaceutical Corporation, Permacel, Inc.,
Quantum, Inc., and Warner-Lambert Company.